ZEHMER, Judge (specially
concurring).
I concur in the affirmance of this workers’ compensation order because the judge below reached the correct result on this record. I write only to express my view that some of the factual findings in the order are not supported by competent substantial evidence and some of the stated reasons justifying the rejection of claimant’s credibility are without adequate support in the record. Nevertheless, there is sufficient evidence to justify the conclusion that the defense was established.